The State has filed a motion for rehearing urging that the case of Richardson v. State, 124 Tex.Crim. Rep.,  61 S.W.2d 514, is controlling and that Harwell v. State,2 S.W. 606, cited in our original opinion was in effect overruled by Richardson's case. We think the facts distinguish the cases. It is true the conviction in both cases was for receiving and concealing stolen property. In the Richardson case he was attempted to prove that one Bell had offered to sell the stolen property, it not being shown that Bell had any connection therewith save that he was in the presence of the party alleged to have been the thief when the offer to sell was made, accused being absent. It was suggested that if accused had been convicted of theft the exclusion of the testimony might have been erroneous because it would have shown the exercise of ownership by someone other than accused. As we understand the facts of the present case appellant was defending on the ground that he had bought the car in good faith from Johnson, who claimed to have purchased it from Akins, and that he received from Johnson the Akins bill of sale at the same time Johnson delivered his bill of sale to appellant. Of course the State controverted the truth of this, and claimed that both Johnson and Akins were fictitious persons, but as supporting appellant's side of the issue we are of opinion that what Johnson said to appellant about the car could be shown by the witness who heard it as well as by appellant himself had he testified. As tending to support the theory of purchase we are also of opinion that appellant could show that prior to *Page 144 
appellant's claimed purchase, and about the same time, Johnson had been offering the car for sale to other parties.
Believing the case was properly decided originally, the State's motion for rehearing is overruled.
Overruled.